Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that the 112(b) in Claim 10 is overcome by the amendment. The Examiner notes that this does not simplify the issues, as the new language has 112(b) issues of its own. Therefore, the amendments will not be entered.
B) The Applicant asserts that Fujitsu does not teach that the anchoring portion are “fixed” into the fixing holes, but rather are inserted temporarily to restrict movement. The Examiner respectfully disagrees. As per the claim, “fix” is defined as “to make firm, stable or stationary” according to Merriam-Webster (https://www.merriam-webster.com/dictionary/fixes). In this case, restricting movement while inserted certainly qualifies as fixing, in the same manner as applicant’s invention. The Examiner further notes that the temporary insertion is necessitated by the claim and therefore this connection is identical to Applicant’s invention in combination with Oishi.
C) The Applicant asserts that Takaharu does not teach upper fixing grooves and upper anchoring portions being covered by the top panel. The Examiner notes that, as cited in the Office Action mailed 08/31/2021, Takaharu teaches a panel coming down and covering the top connections of the lattice. Therefore, in combination, the connection is Oishi at the top are covered by a panel, taught by Takaharu. Therefore, in combination all limitations are taught and the rejection has been maintained.
D) The Applicant asserts that Fujitsu does not teach lower fixing holes opening upward, citing Figure 3 where the lattice is horizontal. The Examiner respectfully disagrees. The combination of Oishi in view of Fujitsu is such that the attachment connections shown on the left in Figure 3 are applied to the bottom of Oishi. Therefore, the connections shown in Figure 3 are rotated to be vertical when combined with the vertical lattice of Oishi. Therefore, in combination, the hole opens upward and the rejection is proper and has been maintained.
E) The Applicant asserts that the lower fixing holes in Fujitsu does not teach that the lower edge is located closer to the front side of the casing than an upper edge of the hole. The Examiner respectfully disagrees. The claim language is broad enough that Figure 3, Item 11 in Fujitsu in combination with Oishi teaches a lower front edge of 11 being closer to the front than a rear upper edge of 11. Therefore, all limitations are met and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Examiner, Art Unit 3762